Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Receipt is acknowledged of applicant’s amendment filed on May 21, 2021. Claims 1, 5-8, 12 and 19 have been amended. Claims 4 and 11 have been cancelled. Claims 1-3, 5-10 and 12-20 are pending.

	Claims 1-3, 5-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1-3 and 5-7, applicant amended the independent claim to include allowable subject matter previously indicated in the Non-Final Office action dated on March 16, 2021. Furthermore, the cited prior art of record does not teach or fairly suggest a breathing light adjusting method wherein, along with the other claimed steps, the method further comprises: determining a first hold time of each brightness level according to a breathing cycle of the breathing light, as recited in claim 1.
Regarding Claims 8-10 and 12-19, applicant amended the independent claim to include allowable subject matter previously indicated in the Non-Final Office action dated on March 16, 2021. Furthermore, the cited prior art of record does not teach or fairly suggest a breathing light adjusting apparatus wherein, along with the other claimed features, the configuration register further stores a breathing cycle of the breathing light, and the digital controller further comprises a brightness level controlling module; wherein the brightness level controlling module is configured to read the breathing cycle from the configuration register and determine a hold time of each brightness level according to the breathing cycle of the breathing light, as recited in claim 8.
Regarding Claim 20, applicant amended the independent claim to include allowable subject matter previously indicated in the Non-Final Office action dated on March 16, 2021. Furthermore, the cited prior art of record does not teach or fairly suggest an electronic device, used for adjusting brightness of a breathing light, wherein, along with the other claimed features, determine a first hold time of each brightness level according to a breathing cycle of the breathing light.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938.  The examiner can normally be reached on M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2896